Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 1 of 18 PageID #: 5799




                         EXHIBIT A
Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 2 of 18 PageID #: 5800




                                NVIDIA CORP



                                       FORM      10-K
                                        (Annual Report)




      Filed 03/17/16 for the Period Ending 01/31/16


          Address          2701 SAN TOMAS EXPRESSWAY
                           SANTA CLARA, CA 95050
       Telephone           408-486-2000
               CIK         0001045810
           Symbol          NVDA
        SIC Code           3674 - Semiconductors and Related Devices
          Industry         Semiconductors
            Sector         Technology
       Fiscal Year         01/26




                                             http://www.edgar-online.com
                             © Copyright 2016, EDGAR Online, Inc. All Rights Reserved.
              Distribution and use of this document restricted under EDGAR Online, Inc. Terms of Use.
              Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 3 of 18 PageID #: 5801
Table of Contents

                                                                             UNITED STATES
                                                                 SECURITIES AND EXCHANGE COMMISSION
                                                                          Washington, D.C. 20549
                                                    ____________________________________________________________________________________________

                                                                                     FORM 10-K
[x]    ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
       For the fiscal year ended January 31, 2016
                                                                                               OR

[_]    TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                 Commission file number: 0-23985




                                                                      NVIDIA CORPORATION
                                                                (Exact name of registrant as specified in its charter)

                                           Delaware                                                                                         XX-XXXXXXX
                                 (State or other jurisdiction of                                                                         (I.R.S. Employer
                                Incorporation or Organization)                                                      Identification No.)
                                                                         2701 San Tomas Expressway
                                                                        Santa Clara, California 95050
                                                                               (408) 486-2000
                                   (Address, including zip code, and telephone number, including area code, of principal executive offices)
                                                             Securities registered pursuant to Section 12(b) of the Act:

                                 Title of each class                                                             Name of each exchange on which registered
                   Common Stock, $0.001 par value per share                                                The NASDAQ Global Select Market
                                                           Securities registered pursuant to Section 12(g) of the Act:
                                                                                       None
Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ý No o
Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No ý
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12
months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.  Yes ý No
o
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and
posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit
and post such files). Yes ý No o
Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to
the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ý
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large
accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one)

      Large accelerated filer x                                                                                          Accelerated filer o
      Non-accelerated filer o    (Do not check if a smaller reporting company)                                          Smaller reporting company o
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No ý
The aggregate market value of the voting stock held by non-affiliates of the registrant as of July 24, 2015 was approximately $9.92 billion (based on the closing sales price of the
registrant's common stock as reported by the NASDAQ Global Select Market on July 24, 2015). This calculation excludes 28 million shares held by directors and executive
officers of the registrant. This calculation does not exclude shares held by such organizations whose ownership exceeds 5% of the registrant's outstanding common stock that
have represented to the registrant that they are registered investment advisers or investment companies registered under section 8 of the Investment Company Act of 1940.

The number of shares of common stock outstanding as of March 11, 2016 was 542 million .

                                                               DOCUMENTS INCORPORATED BY REFERENCE

Portions of the registrant's Proxy Statement for its 2016 Annual Meeting of Shareholders to be filed with the Securities and Exchange Commission pursuant to Regulation 14A
not later than 120 days after the end of the fiscal year covered by this Annual Report on Form 10-K are incorporated by reference into Part III, Items 10-14 of this Annual Report
on Form 10-K.
             Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 4 of 18 PageID #: 5802
Table of Contents

                                                                    NVIDIA CORPORATION

                                                                     TABLE OF CONTENTS

                                                                                                                                   Page

                    PART I

Item 1.             Business                                                                                                               4

Item 1A.            Risk Factors                                                                                                          12

Item 1B.            Unresolved Staff Comments                                                                                             20

Item 2.             Properties                                                                                                            20

Item 3.             Legal Proceedings                                                                                                     20

Item 4.             Mine Safety Disclosures                                                                                               20

                    PART II

Item 5.             Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities          21

Item 6.             Selected Financial Data                                                                                               25

Item 7.             Management’s Discussion and Analysis of Financial Condition and Results of Operations                                 26

Item 7A.            Quantitative and Qualitative Disclosures About Market Risk                                                            43

Item 8.             Financial Statements and Supplementary Data                                                                           44

Item 9.             Changes in and Disagreements With Accountants on Accounting and Financial Disclosure                                  44

Item 9A.            Controls and Procedures                                                                                               45

Item 9B.            Other Information                                                                                                     45

                    PART III

Item 10.            Directors, Executive Officers and Corporate Governance                                                                46

Item 11.            Executive Compensation                                                                                                46

Item 12.            Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters                        47

Item 13.            Certain Relationships and Related Transactions, and Director Independence                                             47

Item 14.            Principal Accounting Fees and Services                                                                                47

                    PART IV

Item 15.            Exhibits, Financial Statement Schedules                                                                               48

Signatures                                                                                                                                97


                                                                                  2
             Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 5 of 18 PageID #: 5803
Table of Contents


WHERE YOU CAN FIND MORE INFORMATION

     Investors and others should note that we announce material financial information to our investors using our investor relations website, press releases, SEC
filings and public conference calls and webcasts. We also use the following social media channels as a means of disclosing information about the company, our
products, our planned financial and other announcements and attendance at upcoming investor and industry conferences, and other matters and for complying with
our disclosure obligations under Regulation FD:

    NVIDIA Twitter Account (https://twitter.com/NVIDIA)

    NVIDIA Company Blog (http://blogs.nvidia.com/)

    NVIDIA Facebook Page (https://www.facebook.com/NVIDIA)

    NVIDIA LinkedIn Page (http://www.linkedin.com/company/nvidia?trk=hb_tab_compy_id_3608)

    In addition, investors and others can use the Pulse news reader to subscribe to the NVIDIA Daily News feed and can view NVIDIA videos on YouTube.

     The information we post through these social media channels may be deemed material. Accordingly, investors should monitor these accounts and the blog, in
addition to following our press releases, SEC filings and public conference calls and webcasts. This list may be updated from time to time. The information we
post through these channels is not a part of this annual report on Form 10-K. These channels may be updated from time to time on NVIDIA's investor relations
website.

Forward-Looking Statements

     This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Securities Exchange Act of 1934, as amended, which are subject to the “safe harbor” created by those sections. Forward-looking statements
are based on our management's beliefs and assumptions and on information currently available to our management. In some cases, you can identify forward-
looking statements by terms such as “may,” “will,” “should,” “could,” “goal,” “would,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “project,”
“predict,” “potential” and similar expressions intended to identify forward-looking statements. These statements involve known and unknown risks, uncertainties
and other factors, which may cause our actual results, performance, time frames or achievements to be materially different from any future results, performance,
time frames or achievements expressed or implied by the forward-looking statements. We discuss many of these risks, uncertainties and other factors in this Annual
Report on Form 10-K in greater detail under the heading “Risk Factors.” Given these risks, uncertainties and other factors, you should not place undue reliance
on these forward-looking statements. Also, these forward-looking statements represent our estimates and assumptions only as of the date of this filing. You should
read this Annual Report on Form 10-K completely and with the understanding that our actual future results may be materially different from what we expect. We
hereby qualify our forward-looking statements by these cautionary statements. Except as required by law, we assume no obligation to update these forward-
looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in these forward-looking statements, even if new
information becomes available in the future.

    All references to “NVIDIA,” “we,” “us,” “our” or the “Company” mean NVIDIA Corporation and its subsidiaries, except where it is made clear that the
term means only the parent company.

    © 2016 NVIDIA Corporation. All rights reserved. NVIDIA, the NVIDIA logo, GeForce, Quadro, Tegra, Tesla, CUDA, GeForce Experience, ICERA, Iray,
Maxwell, NVIDIA DesignWorks, NVIDIA DIGITS, NVIDIA DRIVE, NVIDIA GameWorks, NVIDIA GeForce NOW, NVIDIA GRID, NVIDIA SHIELD and Pascal
are trademarks and/or registered trademarks of NVIDIA Corporation in the United States and other countries. Other company and product names may be
trademarks of the respective companies with which they are associated.


                                                                                 3
Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 6 of 18 PageID #: 5804
                                                                              EXHIBIT 21.1
                                            LIST OF REGISTRANT'S SUBSIDIARIES


Subsidiaries of Registrant (All 100% owned)                                     Country of Organization

AGEIA Technologies Switzerland AG                                               Switzerland
Icera Canada ULC                                                                Canada
Icera LLC                                                                       United States
Icera Semiconductor LLC                                                         United States
JAH Venture Holdings, Inc.                                                      United States
LPN Facilitator LLC                                                             United States
NVIDIA (BVI) Holdings Limited                                                   Virgin Islands, British
NVIDIA ARC GmbH                                                                 Germany
NVIDIA Brasil Computação Visual Limitada                                        Brazil
NVIDIA Development France SAS                                                   France
NVIDIA Development UK Limited                                                   England and Wales
NVIDIA Development, Inc.                                                        Canada
NVIDIA Dutch B.V.                                                               Netherlands
NVIDIA Entertainment Devices (Shanghai) Co., Ltd                                China
NVIDIA FZ-LLC                                                                   United Arab Emirates
NVIDIA GK                                                                       Japan
NVIDIA Global Ltd                                                               Virgin Islands, British
NVIDIA GmbH                                                                     Germany
NVIDIA Graphics Holding Company                                                 Mauritius
NVIDIA Graphics Private Limited                                                 India
NVIDIA Helsinki Oy                                                              Finland
NVIDIA Hong Kong Development Limited                                            Hong Kong
NVIDIA Hong Kong Holdings Limited                                               Hong Kong
NVIDIA International Holdings Inc.                                              United States
NVIDIA International, Inc.                                                      Cayman Islands
NVIDIA Italy S.r.l.                                                             Italy
NVIDIA Land Development, LLC                                                    United States
NVIDIA Lease Holdings LLC                                                       United States
NVIDIA Ltd.                                                                     England and Wales
NVIDIA Pty Limited                                                              Australia
NVIDIA Semiconductor (Shenzhen) Co., Ltd.                                       China
NVIDIA Semiconductor Holding Company                                            Mauritius
NVIDIA Semiconductor R&D (Tianjin) Co., Ltd.                                    China
NVIDIA Semiconductor Shenzhen Holding Company                                   Mauritius
NVIDIA Semiconductor Technical Service (Shanghai) Co., Ltd.                     China
NVIDIA Semiconductor Technology (Shanghai) Co., Ltd.                            China
NVIDIA Singapore Development Pte. Ltd.                                          Singapore
NVIDIA Singapore Pte Ltd                                                        Singapore
NVIDIA Technology UK Limited                                                    England and Wales
VC Worldwide Ltd.                                                               Virgin Islands, British
Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 7 of 18 PageID #: 5805




                         EXHIBIT B
Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 8 of 18 PageID #: 5806




                                NVIDIA CORP



                                       FORM      10-K
                                        (Annual Report)




      Filed 03/01/17 for the Period Ending 01/29/17


          Address          2701 SAN TOMAS EXPRESSWAY
                           SANTA CLARA, CA 95050
       Telephone           408-486-2000
               CIK         0001045810
           Symbol          NVDA
        SIC Code           3674 - Semiconductors and Related Devices
          Industry         Semiconductors
            Sector         Technology
       Fiscal Year         01/29




                                             http://www.edgar-online.com
                             © Copyright 2017, EDGAR Online, Inc. All Rights Reserved.
              Distribution and use of this document restricted under EDGAR Online, Inc. Terms of Use.
              Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 9 of 18 PageID #: 5807
Table of Contents

                                                                            UNITED STATES
                                                                SECURITIES AND EXCHANGE COMMISSION
                                                                         Washington, D.C. 20549
                                                   ____________________________________________________________________________________________

                                                                                    FORM 10-K
[x]    ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
       For the fiscal year ended January 29, 2017
                                                                                              OR

[_]    TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                  Commission file number: 0-23985




                                                                     NVIDIA CORPORATION
                                                               (Exact name of registrant as specified in its charter)

                                           Delaware                                                                                        XX-XXXXXXX
                                 (State or other jurisdiction of                                                                        (I.R.S. Employer
                                Incorporation or Organization)                                                        Identification No.)
                                                                         2701 San Tomas Expressway
                                                                        Santa Clara, California 95050
                                                                                (408) 486-2000
                                   (Address, including zip code, and telephone number, including area code, of principal executive offices)
                                                          Securities registered pursuant to Section 12(b) of the Act:

                                 Title of each class                                                            Name of each exchange on which registered
                   Common Stock, $0.001 par value per share                                                The NASDAQ Global Select Market
                                                           Securities registered pursuant to Section 12(g) of the Act:
                                                                                       None
Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ý No o
Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No ý
Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12
months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.  Yes ý No
o
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and
posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit
and post such files). Yes ý No o
Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to
the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ý
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large
accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one)

      Large accelerated filer x                                                                                         Accelerated filer o
      Non-accelerated filer o    (Do not check if a smaller reporting company)                                         Smaller reporting company o
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No ý
The aggregate market value of the voting stock held by non-affiliates of the registrant as of July 29, 2016 was approximately $28.98 billion (based on the closing sales price of
the registrant's common stock as reported by the NASDAQ Global Select Market on July 29, 2016). This calculation excludes 27 million shares held by directors and executive
officers of the registrant. This calculation does not exclude shares held by such organizations whose ownership exceeds 5% of the registrant's outstanding common stock that
have represented to the registrant that they are registered investment advisers or investment companies registered under section 8 of the Investment Company Act of 1940.

The number of shares of common stock outstanding as of February 24, 2017 was 589 million .

                                                              DOCUMENTS INCORPORATED BY REFERENCE

Portions of the registrant's Proxy Statement for its 2017 Annual Meeting of Shareholders to be filed with the Securities and Exchange Commission pursuant to Regulation 14A
not later than 120 days after the end of the fiscal year covered by this Annual Report on Form 10-K are incorporated by reference into Part III, Items 10-14 of this Annual Report
on Form 10-K.
             Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 10 of 18 PageID #: 5808
Table of Contents

                                                                    NVIDIA CORPORATION

                                                                     TABLE OF CONTENTS

                                                                                                                                   Page

                    PART I

Item 1.             Business                                                                                                               4

Item 1A.            Risk Factors                                                                                                          14

Item 1B.            Unresolved Staff Comments                                                                                             23

Item 2.             Properties                                                                                                            23

Item 3.             Legal Proceedings                                                                                                     23

Item 4.             Mine Safety Disclosures                                                                                               23

                    PART II

Item 5.             Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities          24

Item 6.             Selected Financial Data                                                                                               27

Item 7.             Management’s Discussion and Analysis of Financial Condition and Results of Operations                                 28

Item 7A.            Quantitative and Qualitative Disclosures About Market Risk                                                            41

Item 8.             Financial Statements and Supplementary Data                                                                           42

Item 9.             Changes in and Disagreements With Accountants on Accounting and Financial Disclosure                                  42

Item 9A.            Controls and Procedures                                                                                               43

Item 9B.            Other Information                                                                                                     43

                    PART III

Item 10.            Directors, Executive Officers and Corporate Governance                                                                44

Item 11.            Executive Compensation                                                                                                44

Item 12.            Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters                        45

Item 13.            Certain Relationships and Related Transactions, and Director Independence                                             45

Item 14.            Principal Accounting Fees and Services                                                                                45

                    PART IV

Item 15.            Exhibits, Financial Statement Schedules                                                                               46

Signatures                                                                                                                                97


                                                                                  2
            Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 11 of 18 PageID #: 5809
Table of Contents


WHERE YOU CAN FIND MORE INFORMATION

     Investors and others should note that we announce material financial information to our investors using our investor relations website, press releases, SEC
filings and public conference calls and webcasts. We also use the following social media channels as a means of disclosing information about the company, our
products, our planned financial and other announcements and attendance at upcoming investor and industry conferences, and other matters and for complying with
our disclosure obligations under Regulation FD:

    NVIDIA Twitter Account (https://twitter.com/NVIDIA)

    NVIDIA Company Blog (http://blogs.nvidia.com/)

    NVIDIA Facebook Page (https://www.facebook.com/NVIDIA)

    NVIDIA LinkedIn Page (http://www.linkedin.com/company/nvidia?trk=hb_tab_compy_id_3608)

    In addition, investors and others can use the Pulse news reader to subscribe to the NVIDIA Daily News feed and can view NVIDIA videos on YouTube.

    The information we post through these social media channels may be deemed material. Accordingly, investors should monitor these accounts and the blog, in
addition to following our press releases, SEC filings and public conference calls and webcasts. This list may be updated from time to time. The information we post
through these channels is not a part of this annual report on Form 10-K. These channels may be updated from time to time on NVIDIA's investor relations website.

Forward-Looking Statements

     This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and
Section 21E of the Securities Exchange Act of 1934, as amended, which are subject to the “safe harbor” created by those sections. Forward-looking statements are
based on our management's beliefs and assumptions and on information currently available to our management. In some cases, you can identify forward-looking
statements by terms such as “may,” “will,” “should,” “could,” “goal,” “would,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “project,” “predict,”
“potential” and similar expressions intended to identify forward-looking statements. These statements involve known and unknown risks, uncertainties and other
factors, which may cause our actual results, performance, time frames or achievements to be materially different from any future results, performance, time frames
or achievements expressed or implied by the forward-looking statements. We discuss many of these risks, uncertainties and other factors in this Annual Report on
Form 10-K in greater detail under the heading “Risk Factors.” Given these risks, uncertainties and other factors, you should not place undue reliance on these
forward-looking statements. Also, these forward-looking statements represent our estimates and assumptions only as of the date of this filing. You should read this
Annual Report on Form 10-K completely and with the understanding that our actual future results may be materially different from what we expect. We hereby
qualify our forward-looking statements by these cautionary statements. Except as required by law, we assume no obligation to update these forward-looking
statements publicly, or to update the reasons actual results could differ materially from those anticipated in these forward-looking statements, even if new
information becomes available in the future.

    All references to “NVIDIA,” “we,” “us,” “our” or the “Company” mean NVIDIA Corporation and its subsidiaries, except where it is made clear that the
term means only the parent company.

     © 2017 NVIDIA Corporation. All rights reserved. NVIDIA, the NVIDIA logo, GeForce, Quadro, Tegra, Tesla, CUDA, GeForce Experience, ICERA, Iray,
Jetson, Maxwell, NVIDIA Ansel, NVIDIA DesignWorks, NVIDIA DGX-1, NVIDIA DRIVE, NVIDIA GameWorks, NVIDIA GeForce NOW, NVIDIA GRID, NVIDIA
SHIELD, NVIDIA SPOT, NVIDIA VRWorks, NVLink, Pascal and TensorRT are trademarks and/or registered trademarks of NVIDIA Corporation in the United
States and other countries. Other company and product names may be trademarks of the respective companies with which they are associated.


                                                                                3
Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 12 of 18 PageID #: 5810
                                                                               EXHIBIT 21.1
                                            LIST OF REGISTRANT'S SUBSIDIARIES


Subsidiaries of Registrant (All 100% owned)                                     Country of Organization

Icera LLC                                                                       United States
Icera Semiconductor LLC                                                         United States
JAH Venture Holdings, Inc.                                                      United States
LPN Facilitator LLC                                                             United States
NVIDIA (BVI) Holdings Limited                                                   Virgin Islands, British
NVIDIA ARC GmbH                                                                 Germany
NVIDIA Brasil Computação Visual Limitada                                        Brazil
NVIDIA Development France SAS                                                   France
NVIDIA Development UK Limited                                                   England and Wales
NVIDIA Development, Inc.                                                        Canada
NVIDIA Dutch B.V.                                                               Netherlands
NVIDIA Entertainment Devices (Shanghai) Co., Ltd                                China
NVIDIA FZ-LLC                                                                   United Arab Emirates
NVIDIA GK                                                                       Japan
NVIDIA Global Ltd                                                               Virgin Islands, British
NVIDIA GmbH                                                                     Germany
NVIDIA Graphics Holding Company                                                 Mauritius
NVIDIA Graphics Private Limited                                                 India
NVIDIA Helsinki Oy                                                              Finland
NVIDIA Hong Kong Development Limited                                            Hong Kong
NVIDIA Hong Kong Holdings Limited                                               Hong Kong
NVIDIA International Holdings Inc.                                              United States
NVIDIA International, Inc.                                                      Cayman Islands
NVIDIA Italy S.r.l.                                                             Italy
NVIDIA Land Development, LLC                                                    United States
NVIDIA Lease Holdings LLC                                                       United States
NVIDIA Ltd.                                                                     England and Wales
NVIDIA Pty Limited                                                              Australia
NVIDIA Semiconductor (Shenzhen) Co., Ltd.                                       China
NVIDIA Semiconductor Holding Company                                            Mauritius
NVIDIA Semiconductor R&D (Tianjin) Co., Ltd.                                    China
NVIDIA Semiconductor Shenzhen Holding Company                                   Mauritius
NVIDIA Semiconductor Technical Service (Shanghai) Co., Ltd.                     China
NVIDIA Semiconductor Technology (Shanghai) Co., Ltd.                            China
NVIDIA Singapore Development Pte. Ltd.                                          Singapore
NVIDIA Singapore Pte Ltd                                                        Singapore
NVIDIA Switzerland AG                                                           Switzerland
NVIDIA Technology UK Limited                                                    England and Wales
N.V.D. Israel Ltd.                                                              Israel
VC Worldwide Ltd.                                                               Virgin Islands, British
Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 13 of 18 PageID #: 5811




                         EXHIBIT C
             Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 14 of 18 PageID #: 5812
JTU_X bY 9bagXagf


                                                                           KD?J;: IJ7J;I
                                                                I;9KH?J?;I 7D: ;N9>7D=; 9ECC?II?ED
                                                                        MTf[\aZgba' :)9) -+0/4
                                               ZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZZ

                                                                                 <EHC ,+(A
QkR    7DDK7B H;FEHJ FKHIK7DJ JE I;9J?ED ,. EH ,0%W& E< J>; I;9KH?J?;I ;N9>7D=; 79J E< ,4./
       <be g[X Y\fVT_ lXTe XaWXW @TahTel -3' -+,3
                                                                                           EH

QSR    JH7DI?J?ED H;FEHJ FKHIK7DJ JE I;9J?ED ,. EH ,0%W& E< J>; I;9KH?J?;I ;N9>7D=; 79J E< ,4./

                                                                         9b``\ff\ba Y\_X ah`UXe5 +(-.430




                                                                     DL?:?7 9EHFEH7J?ED
                                                              %;kTVg aT`X bY eXZ\fgeTag Tf fcXV\Y\XW \a \gf V[TegXe&

                                           :X_TjTeX                                                                               4/(.,220/4
                               %IgTgX be bg[Xe ]he\fW\Vg\ba bY                                                                 %?)H)I) ;`c_blXe
                              ?aVbecbeTg\ba be EeZTa\mTg\ba&                                                                   ?WXag\Y\VTg\ba Db)&

                                                                           -233 ITa Jb`Tf ;kceXffjTl
                                                                           ITagT 9_TeT' 9T_\Ybea\T 40+0,
                                                                                  %/+3& /31(-+++
                                 %7WWeXff' \aV_hW\aZ m\c VbWX' TaW gX_Xc[baX ah`UXe' \aV_hW\aZ TeXT VbWX' bY ce\aV\cT_ XkXVhg\iX bYY\VXf&
                                                        IXVhe\g\Xf eXZ\fgXeXW chefhTag gb IXVg\ba ,-%U& bY g[X 7Vg5

                               J\g_X bY XTV[ V_Tff                                                     DT`X bY XTV[ XkV[TaZX ba j[\V[ eXZ\fgXeXW
                  Aiggih Qni]e, $0.001 j[l p[fo_ j_l mb[l_                                                    Rb_ L?QB?O Efi\[f Q_f_]n K[le_n

                                                           IXVhe\g\Xf eXZ\fgXeXW chefhTag gb IXVg\ba ,-%Z& bY g[X 7Vg5
                                                                                     Lih_
Gh^c][n_ \s ]b_]e g[le c` nb_ l_acmnl[hn cm [ q_ff-ehiqh m_[mih_^ cmmo_l, [m ^_`ch_^ ch Pof_ 405 i` nb_ Q_]olcnc_m ?]n.        W_m " Li $
Gh^c][n_ \s ]b_]e g[le c` nb_ l_acmnl[hn cm hin l_kocl_^ ni `cf_ l_jilnm jolmo[hn ni Q_]ncih 13 il Q_]ncih 15(^) i` nb_ ?]n.     W_m $ Li "
Gh^c][n_ \s ]b_]e g[le qb_nb_l nb_ l_acmnl[hn (1) b[m `cf_^ [ff l_jilnm l_kocl_^ ni \_ `cf_^ \s Q_]ncih 13 il 15(^) i` nb_ Q_]olcnc_m Cr]b[ha_ ?]n i` 1934 ^olcha nb_ jl_]_^cha 12
gihnbm (il `il mo]b mbiln_l j_lci^ nb[n nb_ l_acmnl[hn q[m l_kocl_^ ni `cf_ mo]b l_jilnm), [h^ (2) b[m \__h mo\d_]n ni mo]b `cfcha l_kocl_g_hnm `il nb_ j[mn 90 ^[sm. W_m " Li
$
Gh^c][n_ \s ]b_]e g[le qb_nb_l nb_ l_acmnl[hn b[m mo\gcnn_^ _f_]nlihc][ffs [h^ jimn_^ ih cnm ]iljil[n_ U_\ mcn_, c` [hs, _p_ls Ghn_l[]ncp_ B[n[ Dcf_ l_kocl_^ ni \_ mo\gcnn_^ [h^
jimn_^ jolmo[hn ni Pof_ 405 i` P_aof[ncih Q-R (x232.405 i` nbcm ]b[jn_l) ^olcha nb_ jl_]_^cha 12 gihnbm (il `il mo]b mbiln_l j_lci^ nb[n nb_ l_acmnl[hn q[m l_kocl_^ ni mo\gcn
[h^ jimn mo]b `cf_m). W_m " Li $
Gh^c][n_ \s ]b_]e g[le c` ^cm]fimol_ i` ^_fchko_hn `cf_lm jolmo[hn ni Gn_g 405 i` P_aof[ncih Q-I (x 229.405 i` nbcm ]b[jn_l) cm hin ]ihn[ch_^ b_l_ch, [h^ qcff hin \_ ]ihn[ch_^, ni
nb_ \_mn i` l_acmnl[hn•m ehiqf_^a_, ch ^_`chcncp_ jlirs il ch`ilg[ncih mn[n_g_hnm ch]iljil[n_^ \s l_`_l_h]_ ch N[ln GGG i` nbcm Dilg 10-I il [hs [g_h^g_hn ni nbcm Dilg 10-I.
$
Gh^c][n_ \s ]b_]e g[le qb_nb_l nb_ l_acmnl[hn cm [ f[la_ []]_f_l[n_^ `cf_l, [h []]_f_l[n_^ `cf_l, [ hih-[]]_f_l[n_^ `cf_l, [ mg[ff_l l_jilncha ]igj[hs, il [h _g_lacha aliqnb
]igj[hs. Q__ ^_`chcncihm i` f[la_ []]_f_l[n_^ `cf_l, []]_f_l[n_^ `cf_l, mg[ff_l l_jilncha ]igj[hs, [h^ "_g_lacha aliqnb ]igj[hs" ch Pof_ 12\-2 i` nb_ Cr]b[ha_ ?]n.

 J[la_ []]_f_l[n_^ `cf_l #     ?]]_f_l[n_^ `cf_l $                  Lih-[]]_f_l[n_^ `cf_l $                       Qg[ff_l l_jilncha ]igj[hs $        Cg_lacha aliqnb ]igj[hs $
                                                          (Bi hin ]b_]e c` [ mg[ff_l l_jilncha ]igj[hs)
G` [h _g_lacha aliqnb ]igj[hs, ch^c][n_ \s ]b_]e g[le c` nb_ l_acmnl[hn b[m _f_]n_^ hin ni om_ nb_ _rn_h^_^ nl[hmcncih j_lci^ `il ]igjfscha qcnb [hs h_q il l_pcm_^ `ch[h]c[f
[]]iohncha mn[h^[l^m jlipc^_^ jolmo[hn ni Q_]ncih 13([) i` nb_ Cr]b[ha_ ?]n. $
Gh^c][n_ \s ]b_]e g[le qb_nb_l nb_ l_acmnl[hn cm [ mb_ff ]igj[hs ([m ^_`ch_^ ch Pof_ 12\-2 i` nb_ ?]n).        W_m $ Li "
Rb_ [aal_a[n_ g[le_n p[fo_ i` nb_ pincha mni]e b_f^ \s hih-[``cfc[n_m i` nb_ l_acmnl[hn [m i` Hofs 28, 2017 q[m [jjlircg[n_fs $94.31 \cffcih (\[m_^ ih nb_ ]fimcha m[f_m jlc]_ i`
nb_ l_acmnl[hn'm ]iggih mni]e [m l_jiln_^ \s nb_ L?QB?O Efi\[f Q_f_]n K[le_n ih Hofs 28, 2017). Rbcm ][f]of[ncih _r]fo^_m 26 gcffcih mb[l_m b_f^ \s ^cl_]nilm [h^ _r_]oncp_
i``c]_lm i` nb_ l_acmnl[hn. Rbcm ][f]of[ncih ^i_m hin _r]fo^_ mb[l_m b_f^ \s mo]b ila[hct[ncihm qbim_ iqh_lmbcj _r]__^m 5% i` nb_ l_acmnl[hn'm ionmn[h^cha ]iggih mni]e nb[n
b[p_ l_jl_m_hn_^ ni nb_ l_acmnl[hn nb[n nb_s [l_ l_acmn_l_^ chp_mng_hn [^pcm_lm il chp_mng_hn ]igj[hc_m l_acmn_l_^ oh^_l m_]ncih 8 i` nb_ Ghp_mng_hn Aigj[hs ?]n i` 1940.
Rb_ hog\_l i` mb[l_m i` ]iggih mni]e ionmn[h^cha [m i` D_\lo[ls 26, 2018 q[m 605 gcffcih .

                                                                :E9KC;DJI ?D9EHFEH7J;: 8O H;<;H;D9;
Nilncihm i` nb_ l_acmnl[hn'm Nlirs Qn[n_g_hn `il cnm 2018 ?hho[f K__ncha i` Qb[l_bif^_lm ni \_ `cf_^ qcnb nb_ Q_]olcnc_m [h^ Cr]b[ha_ Aiggcmmcih jolmo[hn ni P_aof[ncih 14?
hin f[n_l nb[h 120 ^[sm [`n_l nb_ _h^ i` nb_ `cm][f s_[l ]ip_l_^ \s nbcm ?hho[f P_jiln ih Dilg 10-I [l_ ch]iljil[n_^ \s l_`_l_h]_ chni N[ln GGG, Gn_gm 10-14 i` nbcm ?hho[f
P_jiln ih Dilg 10-I.
           Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 15 of 18 PageID #: 5813
JTU_X bY 9bagXagf


                                                            DL?:?7 9EHFEH7J?ED
                                                            J78B; E< 9EDJ;DJI

                                                                                                                              FTZX

               F7HJ ?

Gn_g 1.        @omch_mm                                                                                                               4

Gn_g 1?.       Pcme D[]nilm                                                                                                          12

Gn_g 1@.       Shl_mifp_^ Qn[`` Aigg_hnm                                                                                             19

Gn_g 2.        Nlij_lnc_m                                                                                                            19

Gn_g 3.        J_a[f Nli]__^cham                                                                                                     19

Gn_g 4.        Kch_ Q[`_ns Bcm]fimol_m                                                                                               19

               F7HJ ??

Gn_g 5.        K[le_n `il P_acmnl[hn•m Aiggih Ckocns, P_f[n_^ Qni]ebif^_l K[nn_lm [h^ Gmmo_l Nol]b[m_m i` Ckocns Q_]olcnc_m          20

Gn_g 6.        Q_f_]n_^ Dch[h]c[f B[n[                                                                                               22

Gn_g 7.        K[h[a_g_hn•m Bcm]ommcih [h^ ?h[fsmcm i` Dch[h]c[f Aih^cncih [h^ P_mofnm i` Mj_l[ncihm                                 23

Gn_g 7?.       Oo[hncn[ncp_ [h^ Oo[fcn[ncp_ Bcm]fimol_m ?\ion K[le_n Pcme                                                            34

Gn_g 8.        Dch[h]c[f Qn[n_g_hnm [h^ Qojjf_g_hn[ls B[n[                                                                           35

Gn_g 9.        Ab[ha_m ch [h^ Bcm[al__g_hnm Ucnb ?]]iohn[hnm ih ?]]iohncha [h^ Dch[h]c[f Bcm]fimol_                                  35

Gn_g 9?.       Aihnlifm [h^ Nli]_^ol_m                                                                                               35

Gn_g 9@.       Mnb_l Gh`ilg[ncih                                                                                                     36

               F7HJ ???

Gn_g 10.       Bcl_]nilm, Cr_]oncp_ M``c]_lm [h^ Ailjil[n_ Eip_lh[h]_                                                                36

Gn_g 11.       Cr_]oncp_ Aigj_hm[ncih                                                                                                36

Gn_g 12.       Q_]olcns Mqh_lmbcj i` A_ln[ch @_h_`c]c[f Mqh_lm [h^ K[h[a_g_hn [h^ P_f[n_^ Qni]ebif^_l K[nn_lm                        37

Gn_g 13.       A_ln[ch P_f[ncihmbcjm [h^ P_f[n_^ Rl[hm[]ncihm, [h^ Bcl_]nil Gh^_j_h^_h]_                                             37

Gn_g 14.       Nlch]cj[f ?]]iohncha D__m [h^ Q_lpc]_m                                                                                37

               F7HJ ?L

Gn_g 15.       Crbc\cnm, Dch[h]c[f Qn[n_g_hn Q]b_^of_m                                                                               38

Qcah[nol_m                                                                                                                           81


                                                                        2
           Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 16 of 18 PageID #: 5814
JTU_X bY 9bagXagf




M>;H; OEK 97D <?D: CEH; ?D<EHC7J?ED
Ghp_mnilm [h^ inb_lm mbiof^ hin_ nb[n q_ [hhioh]_ g[n_lc[f `ch[h]c[f ch`ilg[ncih ni iol chp_mnilm omcha iol chp_mnil l_f[ncihm q_\mcn_, jl_mm
l_f_[m_m, QCA `cfcham [h^ jo\fc] ]ih`_l_h]_ ][ffm [h^ q_\][mnm. U_ [fmi om_ nb_ `iffiqcha mi]c[f g_^c[ ]b[hh_fm [m [ g_[hm i` ^cm]fimcha
ch`ilg[ncih [\ion nb_ ]igj[hs, iol jli^o]nm, iol jf[hh_^ `ch[h]c[f [h^ inb_l [hhioh]_g_hnm [h^ [nn_h^[h]_ [n oj]igcha chp_mnil [h^ ch^omnls
]ih`_l_h]_m, [h^ inb_l g[nn_lm [h^ `il ]igjfscha qcnb iol ^cm]fimol_ i\fca[ncihm oh^_l P_aof[ncih DB:

    LTGBG? Rqcnn_l ?]]iohn (bnnjm://nqcnn_l.]ig/LTGBG?)

    LTGBG? Aigj[hs @fia (bnnj://\fiam.hpc^c[.]ig)

    LTGBG? D[]_\iie N[a_ (bnnjm://qqq.`[]_\iie.]ig/LTGBG?)

    LTGBG? Jche_^Gh N[a_ (bnnj://qqq.fche_^ch.]ig/]igj[hs/hpc^c[=nle<b\Zn[\Z]igjsZc^Z3608)

    LTGBG? Ghmn[al[g N[a_ (bnnjm://qqq.chmn[al[g.]ig/hpc^c[/)

    LTGBG? Dfcj\i[l^ N[a_ (bnnjm://`fcj\i[l^.]ig/>LTGBG?Ailj)

Gh [^^cncih, chp_mnilm [h^ inb_lm ][h pc_q LTGBG? pc^_im ih WioRo\_.

Rb_ ch`ilg[ncih q_ jimn nblioab nb_m_ mi]c[f g_^c[ ]b[hh_fm g[s \_ ^__g_^ g[n_lc[f. ?]]il^chafs, chp_mnilm mbiof^ gihcnil nb_m_ []]iohnm [h^
nb_ \fia, ch [^^cncih ni `iffiqcha iol jl_mm l_f_[m_m, QCA `cfcham [h^ jo\fc] ]ih`_l_h]_ ][ffm [h^ q_\][mnm. Rbcm fcmn g[s \_ oj^[n_^ `lig ncg_ ni
ncg_. Rb_ ch`ilg[ncih q_ jimn nblioab nb_m_ ]b[hh_fm cm hin [ j[ln i` nbcm ?hho[f P_jiln ih Dilg 10-I. Rb_m_ ]b[hh_fm g[s \_ oj^[n_^ `lig ncg_
ni ncg_ ih LTGBG?'m chp_mnil l_f[ncihm q_\mcn_.


<bejTeW(Bbb^\aZ IgTgX`Xagf
IVWa 6\\cOZ GS^]`b ]\ ;]`[ ,+(@ Q]\bOW\a T]`eO`R(Z]]YW\U abObS[S\ba eWbVW\ bVS [SO\W\U ]T HSQbW]\ -26 ]T bVS HSQc`WbWSa 6Qb ]T ,4..' Oa
O[S\RSR' O\R HSQbW]\ -,: ]T bVS HSQc`WbWSa :fQVO\US 6Qb ]T ,4./' Oa O[S\RSR' eVWQV O`S acPXSQb b] bVS kaOTS VO`P]`l Q`SObSR Pg bV]aS aSQbW]\a)
;]`eO`R(Z]]YW\U abObS[S\ba O`S POaSR ]\ ]c` [O\OUS[S\b$a PSZWSTa O\R Oaac[^bW]\a O\R ]\ W\T]`[ObW]\ Qc``S\bZg OdOWZOPZS b] ]c` [O\OUS[S\b) >\
a][S QOaSa' g]c QO\ WRS\bWTg T]`eO`R(Z]]YW\U abObS[S\ba Pg bS`[a acQV Oa k[Og'l keWZZ'l kaV]cZR'l kQ]cZR'l kU]OZ'l ke]cZR'l kSf^SQb'l k^ZO\'l
kO\bWQW^ObS'l kPSZWSdS'l kSabW[ObS'l k^`]XSQb'l k^`SRWQb'l k^]bS\bWOZl O\R aW[WZO` Sf^`SaaW]\a W\bS\RSR b] WRS\bWTg T]`eO`R(Z]]YW\U abObS[S\ba) IVSaS
abObS[S\ba W\d]ZdS Y\]e\ O\R c\Y\]e\ `WaYa' c\QS`bOW\bWSa O\R ]bVS` TOQb]`a' eVWQV [Og QOcaS ]c` OQbcOZ `SacZba' ^S`T]`[O\QS' bW[S T`O[Sa ]`
OQVWSdS[S\ba b] PS [ObS`WOZZg RWTTS`S\b T`][ O\g Tcbc`S `SacZba' ^S`T]`[O\QS' bW[S T`O[Sa ]` OQVWSdS[S\ba Sf^`SaaSR ]` W[^ZWSR Pg bVS T]`eO`R(
Z]]YW\U abObS[S\ba) LS RWaQcaa [O\g ]T bVSaS `WaYa' c\QS`bOW\bWSa O\R ]bVS` TOQb]`a W\ bVWa 6\\cOZ GS^]`b ]\ ;]`[ ,+(@ W\ U`SObS` RSbOWZ c\RS` bVS
VSORW\U kGWaY ;OQb]`a)l <WdS\ bVSaS `WaYa' c\QS`bOW\bWSa O\R ]bVS` TOQb]`a' g]c aV]cZR \]b ^ZOQS c\RcS `SZWO\QS ]\ bVSaS T]`eO`R(Z]]YW\U abObS[S\ba)
6Za]' bVSaS T]`eO`R(Z]]YW\U abObS[S\ba `S^`SaS\b ]c` SabW[ObSa O\R Oaac[^bW]\a ]\Zg Oa ]T bVS RObS ]T bVWa TWZW\U) N]c aV]cZR `SOR bVWa 6\\cOZ
GS^]`b ]\ ;]`[ ,+(@ Q][^ZSbSZg O\R eWbV bVS c\RS`abO\RW\U bVOb ]c` OQbcOZ Tcbc`S `SacZba [Og PS [ObS`WOZZg RWTTS`S\b T`][ eVOb eS Sf^SQb) LS
VS`SPg _cOZWTg ]c` T]`eO`R(Z]]YW\U abObS[S\ba Pg bVSaS QOcbW]\O`g abObS[S\ba) :fQS^b Oa `S_cW`SR Pg ZOe' eS Oaac[S \] ]PZWUObW]\ b] c^RObS bVSaS
T]`eO`R(Z]]YW\U abObS[S\ba ^cPZWQZg' ]` b] c^RObS bVS `SOa]\a OQbcOZ `SacZba Q]cZR RWTTS` [ObS`WOZZg T`][ bV]aS O\bWQW^ObSR W\ bVSaS T]`eO`R(Z]]YW\U
abObS[S\ba' SdS\ WT \Se W\T]`[ObW]\ PSQ][Sa OdOWZOPZS W\ bVS Tcbc`S)

6ZZ `STS`S\QSa b] kCK>9>6'l keS'l kca'l k]c`l ]` bVS k8][^O\gl [SO\ CK>9>6 8]`^]`ObW]\ O\R Wba acPaWRWO`WSa' SfQS^b eVS`S Wb Wa [ORS QZSO` bVOb bVS
bS`[ [SO\a ]\Zg bVS ^O`S\b Q][^O\g)

i -+,3 CK>9>6 8]`^]`ObW]\) 6ZZ `WUVba `SaS`dSR) CK>9>6' bVS CK>9>6 Z]U]' 6\aSZ' <S;]`QS' FcOR`]' ISU`O' ISaZO' 8J96' <S;]`QS CDL' ?Sba]\'
CK>9>6 9SaWU\L]`Ya' CK>9>6 9<M' CK>9>6 9G>K:' CK>9>6 <O[SL]`Ya' CK>9>6 <G>9' CK>9>6 =]Z]RSQY' CK>9>6 H=>:A9' CK>9>6 KGL]`Ya'
CKAW\Y' D^bWM' EOaQOZ' HVOR]eEZOg O\R IS\a]`GI O`S b`ORS[O`Ya O\R*]` `SUWabS`SR b`ORS[O`Ya ]T CK>9>6 8]`^]`ObW]\ W\ bVS J\WbSR HbObSa O\R
]bVS` Q]c\b`WSa) B6MFh Wa bVS `SUWabS`SR b`ORS[O`Y ]T BOfW[ >\bSU`ObSR E`]RcQba' >\Q) DbVS` Q][^O\g O\R ^`]RcQb \O[Sa [Og PS b`ORS[O`Ya ]T
bVS `Sa^SQbWdS Q][^O\WSa eWbV eVWQV bVSg O`S Oaa]QWObSR)


                                                                         3
Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 17 of 18 PageID #: 5815
                                                                               ;N>?8?J -,),
                                         JGQR MD PCEGQRP?LR'Q QS@QGBG?PGCQ


IhUf\W\Te\Xf bY HXZ\fgeTag %7__ ,++# bjaXW&                                  9bhagel bY EeZTa\mTg\ba

G]_l[ JJA                                                                    Shcn_^ Qn[n_m
G]_l[ Q_gc]ih^o]nil JJA                                                      Shcn_^ Qn[n_m
H?F T_hnol_ Fif^cham, Gh].                                                   Shcn_^ Qn[n_m
JNL D[]cfcn[nil JJA                                                          Shcn_^ Qn[n_m
LTGBG? (@TG) Fif^cham Jcgcn_^                                                Tclach Gmf[h^m, @lcncmb
LTGBG? ?PA Eg\F                                                              E_lg[hs
LTGBG? @l[mcf Aigjon[vui Tcmo[f Jcgcn[^[                                     @l[tcf
LTGBG? B_p_fijg_hn Dl[h]_ Q?Q                                                Dl[h]_
LTGBG? B_p_fijg_hn SI Jcgcn_^                                                Chaf[h^ [h^ U[f_m
LTGBG? B_p_fijg_hn, Gh].                                                     A[h[^[
LTGBG? Bon]b @.T.                                                            L_nb_lf[h^m
LTGBG? Chn_ln[chg_hn B_pc]_m (Qb[hab[c) Ai., Jn^                             Abch[
LTGBG? DX-JJA                                                                Shcn_^ ?l[\ Cgcl[n_m
LTGBG? EI                                                                    H[j[h
LTGBG? Efi\[f Jn^                                                            Tclach Gmf[h^m, @lcncmb
LTGBG? Eg\F                                                                  E_lg[hs
LTGBG? El[jbc]m Fif^cha Aigj[hs                                              K[olcncom
LTGBG? El[jbc]m Nlcp[n_ Jcgcn_^                                              Gh^c[
LTGBG? Fiha Iiha B_p_fijg_hn Jcgcn_^                                         Fiha Iiha
LTGBG? Fiha Iiha Fif^cham Jcgcn_^                                            Fiha Iiha
LTGBG? Ghn_lh[ncih[f Fif^cham Gh].                                           Shcn_^ Qn[n_m
LTGBG? Ghn_lh[ncih[f, Gh].                                                   A[sg[h Gmf[h^m
LTGBG? Gml[_f Jn^.                                                           Gml[_f
LTGBG? Gn[fs Q.l.f.                                                          Gn[fs
LTGBG? J[h^ B_p_fijg_hn, JJA                                                 Shcn_^ Qn[n_m
LTGBG? J_[m_ Fif^cham JJA                                                    Shcn_^ Qn[n_m
LTGBG? Jn^.                                                                  Chaf[h^ [h^ U[f_m
LTGBG? Nif[h^ mj.t i.i

                                                                             Nif[h^
LTGBG? Nns Jcgcn_^                                                           ?omnl[fc[
LTGBG? Q_gc]ih^o]nil (Qb_htb_h) Ai., Jn^.                                    Abch[
LTGBG? Q_gc]ih^o]nil Fif^cha Aigj[hs                                         K[olcncom
LTGBG? Q_gc]ih^o]nil P&B (Rc[hdch) Ai., Jn^.                                 Abch[
LTGBG? Q_gc]ih^o]nil Qb_htb_h Fif^cha Aigj[hs                                K[olcncom
LTGBG? Q_gc]ih^o]nil R_]bhc][f Q_lpc]_ (Qb[hab[c) Ai., Jn^.                  Abch[
LTGBG? Q_gc]ih^o]nil R_]bhifias (Qb[hab[c) Ai., Jn^.                         Abch[
LTGBG? Qcha[jil_ B_p_fijg_hn Nn_. Jn^.                                       Qcha[jil_
LTGBG? Qcha[jil_ Nn_ Jn^                                                     Qcha[jil_
LTGBG? Qqcnt_lf[h^ ?E                                                        Qqcnt_lf[h^
LTGBG? R_]bhc][f Q_lpc]_ (@_cdcha) Ai., Jn^.
                                                                             Abch[
LTGBG? R_]bhifias SI Jcgcn_^                                                 Chaf[h^ [h^ U[f_m
LTGBG?, F_fmchec Ms                                                          Dchf[h^
TA Uilf^qc^_ Jn^.                                                            Tclach Gmf[h^m, @lcncmb
Case 1:19-cv-00861-RGA Document 159-1 Filed 07/01/20 Page 18 of 18 PageID #: 5816




                            EXHIBIT D
       REDACTED IN ITS ENTIRETY
